Citation Nr: 0511020	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  94-37 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for residuals of a head 
injury.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for partial paralysis 
of the left side.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from June 1946 to April 1948.  

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a December 1992 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon that denied the 
appellant's claims of entitlement to service connection for 
hearing loss, residuals of a head injury, paralysis of the 
left side, and headaches.  The case was most recently 
remanded to the RO for additional development in July 2003; 
the RO has now returned the case to the Board for appellate 
review.

By a March 22, 2005 ruling, a Deputy Vice Chairman of the 
Board granted the appellant's motion to advance this case on 
the docket based on a finding of good cause, namely the 
advanced age of the appellant.  See 38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  It is as likely as not that the veteran's currently 
manifested bilateral hearing loss had its onset in service. 

2.  There is no competent medical evidence of any current 
headache disorder.

3.  No currently shown head injury residuals or partial 
paralysis of the left side are attributable to the 
appellant's active military service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the appellant, bilateral 
hearing loss was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2004).

2.  Service connection for any residual of a head injury, or 
any headache disorder, or any partial paralysis of the left 
side is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he currently suffers from hearing 
loss due to noise exposure from ship engines while serving in 
the United States Navy.  He also contends that he fell 
through an open hatch in the engine room of his ship down 
into the bilge, striking his head, neck and back on the way.  
The appellant maintains that he suffered injuries as a result 
of that incident that affect him to this day.

The appellant testified during his January 1995 hearing that 
after he fell while on board ship, he was diagnosed with a 
mild concussion and that he was released to duty from the 
sick bay after a few hours.  He said that he went back to his 
duties the next shift.  He stated that thereafter he had 
periods of pain in his neck that immobilized him temporarily.  
He said that he had a problem even trying to drive for his 
first couple of years out of the Navy because it kind of 
paralyzed him.  The appellant stated that in 1949, it got so 
bad that he had to be taken off the highway by ambulance to 
the VA hospital in El Paso.  He said that he was not given 
any diagnosis at the time.  The appellant further testified 
that when his neck grabs him he gets a headache.  He said 
that he never sought medical treatment for the head injury or 
for the headaches.  The appellant stated that he did not have 
motor control or sensitivity on the left side and that there 
was a sagging on the left side.  The appellant testified that 
he had never been to a doctor for this.

I.  Evidence

Review of the appellant's service medical records does not 
reveal any treatment for a head injury, a neck injury or a 
back injury.  There is no mention of a fall that resulted in 
a loss of consciousness or a concussion.  The appellant 
underwent a service discharge examination on April 10, 1948.  
He was noted to be negative for history of illness or injury.  
On examination, his head, face and eyes were normal.  Hearing 
was measured by whispered voice and was 15/15 bilaterally.  
The neck was normal.  The spine and extremities were normal.  
The nervous system was normal.  Romberg testing was negative.  
There was no incoordination.  Superficial reflexes were 
normal.  Deep reflexes were normal.  There were no tremors.

In April 1948, the Portland RO received the appellant's 
separation records.  In August 1949, the appellant notified 
the Portland RO that he was moving to Albuquerque, New 
Mexico.  The next month, he informed VA of his marriage.  In 
January 1950, the appellant notified VA that he was moving to 
Chicago, Illinois.  In March 1953, a dental rating was issued 
in response to a claim by the appellant.  This was the first 
time that the appellant reported any physical defect or 
medical condition.  

A September 1992 VA outpatient treatment record states that 
the appellant had undergone a coronary artery bypass graft in 
1986; there was no mention of any stroke.  The appellant was 
seeking medical treatment for complaints of chest pain and 
tingling in his left hand and arm that he said had been 
present for a couple of months.  On physical examination, the 
appellant was neurologically intact.  The appellant submitted 
his service connection claims in November 1992.  On his VA 
Form 21-526, he stated that he suffered injury in a fall that 
happened in 1947; he said that he hit his head and that he 
suffered from paralysis of the left side and from headaches.

In a January 1993 health history given in association with 
dental treatment the appellant stated that he had never had a 
stroke.  A written statement was received from the 
appellant's brother in January 1993; the brother said that he 
served on the same ship as the appellant, that the appellant 
had had a severe fall in the engine room that rendered him 
unconscious and that he had injured his back.

A July 1996 written statement from a private optometrist 
indicates that the appellant suffered from beginning 
cataracts in both eyes, as well as possible glaucoma.  The 
optometrist further stated that the appellant demonstrated a 
left hemianopsia in both eyes that appeared to have been 
there for a long time and that such condition is usually the 
result of an injury to the back of the head.

The appellant underwent a VA audiometric examination in 
September 1997; he was noted to have exposure to engine room 
noise in service.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
70
75
LEFT
5
5
25
80
90

He demonstrated speech recognition ability of 92 percent in 
the right ear and 96 percent in the left ear.  The examiner 
rendered a diagnosis of severe bilateral sensorineural 
hearing loss.  Bilateral constant tinnitus was noted as well.  

In September 1997, the appellant underwent a VA spine 
examination; the examiner reviewed the claims file.  The 
appellant complained of neck and back pain since falling 
through a hatch cover on a ship in 1947, striking his head, 
mid-back, and low back with loss of consciousness.  He said 
that he had no diagnosis and that he was returned to duty 
after a short period of observation in sickbay.  The 
appellant complained of intermittent pain in his neck, mid-
back, and low back since that time.  He denied any medical 
evaluations or treatment during or after service for this.  
His medical history included a transurethral resection of the 
prostate in September 1996, a right carotid endarterectomy in 
March 1997 secondary to TIA with syncope and left upper 
extremity numbness, a laparoscopic cholecystectomy in August 
1987, and a coronary artery bypass graft in 1986.  The 
appellant reported that he had had left arm numbness in the 
lateral left forearm triceps area and the hand on and off for 
the previous fifty years.  The examiner noted that the 
appellant had also had left-hand numbness related to his TIAs 
and cerebral vascular disease.  The appellant did not mention 
anything about headaches.  After examining the appellant, the 
examiner rendered diagnoses of chronic neck and back pain, 
mechanical pain with degenerative joint disease; subjective 
sensory changes; cerebrovascular disease; and coronary artery 
disease.

The appellant also underwent a VA brain examination that same 
month.  He demonstrated a normal gait.  There was a slight 
facial droop on the left.  There was a dense hemianopsia.  
His motor strength was 5/5 and symmetric.  His sensory 
testing was slightly and diffusely decreased to pinprick on 
the left side of the body.  There were no areas of frank 
numbness.  The examiner stated that there was no motor 
impairment and that no functional impairment of the 
peripheral or autonomic systems was appreciated.  The 
examiner rendered a diagnosis of status-post damage to the 
right cerebrum, consistent with history of prior contusion.

The appellant subsequently underwent a VA neurological 
examination in July 1998.  He reported that he had suffered a 
stroke in 1997.  He did not complain of any headaches and no 
diagnosis of headaches was rendered.  The examiner did 
diagnose left homonomous hemianopsia and some left-sided 
extremity dysfunction.  The examiner stated that the 
appellant's constellation of symptoms and signs suggested a 
previous stroke underlying his current condition rather than 
trauma.

The appellant also underwent another VA audiometric 
examination in July 1998; he was noted to have exposure to 
engine room noise in service with no occupational or sport 
noise thereafter.  The pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
60
80
LEFT
10
10
20
75
90

He demonstrated speech recognition ability of 92 percent in 
the right ear and 80 percent in the left ear.  The 
audiologist stated that the appellant's high frequency 
sensorineural hearing loss and his tinnitus could be related 
to noise in the military, but without prior records that it 
was difficult to determine cause and onset.  The examiner 
also stated that research supports the concept of the 
development of high frequency sensorineural hearing loss with 
noise exposure.  

In May 1999, the appellant submitted a written statement in 
which he said that, in approximately 1935, his father broke 
his leg in a beating.  He also said that by the end of grade 
school, his father had broken his arm, his nose and his ribs.  
The appellant stated that he suffered from occasional 
headaches and that he had suffered a stroke in El Paso, Texas 
in 1949.  He also said that his employer had noted decreased 
hearing in the early 1960s.

The appellant underwent another VA medical examination in May 
2004; the examiner reviewed the claims file.  The appellant 
reported that his job in the Navy was as an engineer fireman.  
He said that he was exposed to diesel engine noise and 
pressure relief valve noise without hearing protection.  He 
also said that he did not complain of any problems with his 
ears or ringing of his ears while he was in service.  The 
examiner noted that the appellant had not been exposed to any 
significant noise after service from either recreational 
activities or from employment.  The appellant stated that he 
had undergone an employment hearing test in 1963, and that he 
had been told of decreased hearing in each ear, the left 
worse than the right.  He said that this was the first time 
he was aware of any hearing loss and that his hearing loss 
had slowly and progressively gotten worse.  The appellant 
complained of chronic ringing in both ears that tended to be 
constant.  He also reported injury to the back of his neck 
and to his back in service when he walked into an open hatch.  
He said that he suffered a cerebrovascular accident in 1949, 
and that he thought this had affected the hearing in his left 
ear.

The examiner found that the appellant has bilateral high 
frequency nerve hearing loss.  He also stated that the 
appellant had chronic tinnitus that was the result of his 
high frequency hearing loss.  The examiner further stated 
that the appellant was exposed to noise while in service that 
may or may not have been enough to have produced some high 
frequency hearing loss.  The examiner opined that, without 
some supporting objective information indicating that the 
appellant was affected by the noise in service or shortly 
thereafter, it was more likely than not that the appellant 
did not sustain a significant hearing loss in service.

II.  Analysis

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection suggests many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service or if preexisting such 
service, was aggravated therein.  38 C.F.R. § 3.303.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  There must be medical evidence of a nexus relating 
an in-service event, disease, or injury and any current 
disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
sensorineural hearing loss, may be presumed to have been 
incurred in service if they become manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

A.  Hearing loss

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.  "[W]hen audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims (Court) explained that 
the threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The Court further opined that 
38 C.F.R. § 3.385 operates only to establish when a hearing 
loss can be service connected.  Hensley at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. 
§ 3.385 are met, a determination must be made as to whether 
the hearing loss was incurred in or aggravated by service.

In order for the appellant to be granted service connection 
for hearing loss, there must be evidence of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v.  
Derwinski, 2 Vet. App. 141, 143 (1992).  The appellant has 
shown exposure to acoustic trauma in service and the July 
1997 VA audiometric testing revealed that the appellant's 
hearing in his each ear does demonstrate pertinent levels 
over 40 decibels as well as a speech recognition score less 
than 94 percent.  Thus, there is evidence that the appellant 
currently has right and left hearing loss that meets the 
criteria set forth in 38 C.F.R. § 3.385.

The Board notes that the appellant had exposure to acoustic 
trauma during service (as reflected by the engineman fireman 
notation on his NAVPERS-553 form), followed by little to no 
post-service noise exposure.  This is not contradicted by any 
other evidence in the claims file.  While the May 2004 
examiner stated that it is more likely than not that the 
appellant did not sustain a significant hearing loss in 
service, this opinion does not address the question of 
whether or not any part of the appellant's current hearing 
loss is etiologically related to his acoustic trauma in 
service.  In fact, a reasonable inference that may be made 
from reviewing this opinion in the context of the entire 
record is that the veteran indeed experienced the onset of 
some level of hearing loss in service.  It is also 
uncontradicted that exposure to acoustic trauma is 
etiologically related to high frequency sensorineural hearing 
loss and that this is the type of hearing loss that the 
appellant has.  Since no other explanation other than 
acoustic trauma in service has been advanced to account for 
the appellant's current hearing deficits, these facts and the 
doctrine of reasonable doubt provide a proper basis for 
granting service connection for bilateral hearing loss.

B.  Headaches

The competent medical evidence of record does not establish a 
current diagnosis of any chronic headache disorder.  The 
service medical records do not contain any diagnosis of 
migraines or other headache disorder.  After service, there 
is no competent clinical diagnosis of any headache disorder.  
While the appellant has complained of headaches that he says 
have occurred since service, the Board notes that pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The claims file does not contain competent medical evidence 
to the effect that the veteran currently suffers from a 
headache disorder or that any complained-of headaches are 
related to his service.  

The Board is cognizant of the veteran's own statements to the 
effect that he experiences said symptoms that are due to the 
injuries he experienced from the in-service shipboard 
accident.  However, the evidence does not indicate that he 
possesses medical expertise.  He is not competent to render 
an opinion on a matter involving medical knowledge, such as 
diagnosis or causation.  See Edenfield v. Brown, 8 Vet. App. 
384, 388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Absent a diagnosis of chronic headache disability for which 
service connection may be granted, the preponderance of the 
evidence is against this claim.  With the absence of a 
current diagnosis of any headache disorder, the evidence 
cannot establish a causal connection between the claimed 
headaches and service.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board concludes that the 
appellant's claim for service connection for headaches should 
be denied.

C.  Head injury residuals and partial paralysis

The appellant contends that he suffered head, neck and back 
injuries while in service and that he now suffers from 
residuals of head trauma and partial paralysis of the left 
side as a result.  However, where the determinative issue 
involves causation or a medical diagnosis, competent medical 
evidence is required.  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  The claimant does not satisfy this element of 
a claim of service connection by merely presenting his 
opinion because he is not a medical health professional and 
his opinion does not constitute competent medical authority.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant has repeatedly stated that he was never treated 
either in service or for years after service for these 
claimed conditions.  Additionally, there is no medical 
evidence of record to directly relate the claimed problems to 
military service or the in-service fall described by the 
veteran.  An optometrist has stated that the hemiopsia that 
the appellant has appears to have been there for a long time 
and that it is usually the result of injury to the back of 
the head.  However, the optometrist did not directly relate 
the current condition to any incident of service.  
Furthermore, there is no evidence that the optometrist 
reviewed the appellant's service medical records, claims file 
or any other medical records.  The Board is not bound to 
accept that doctor's opinion under such circumstances.  See 
Swann v. Brown, 5 Vet. App. 229 (1993).

In September 1997, a VA examiner opined that the appellant 
was suffering from status-post damage to the right cerebrum, 
consistent with a history of prior contusion.  However, the 
examiner did not give any indication when that contusion may 
have occurred.  The Board notes that this examination 
occurred after the appellant's stroke in 1997, and that the 
examiner made no mention of the stroke so that it is unknown 
whether the examiner even knew about the stroke.  

The Board also notes that the appellant was found to be 
neurologically intact on examination in September 1992, when 
he complained of chest pain and tingling in his left hand and 
arm of two months' duration.  This is the only medical 
treatment information of record that provides an indication 
of onset date for the left-sided symptoms.  The VA 
neurologist who examined the appellant in July 1998 stated 
that the appellant's constellation of symptoms and signs 
certainly suggested that a previous stroke was the etiologic 
cause of his current condition rather than trauma.

After consideration of the entire record and the relevant 
law, the Board finds that the appellant's two claimed 
conditions are not related to his active service.  While it 
is apparent that the appellant does suffer from hemiopsia, 
and some left-sided extremity dysfunction, the medical 
evidence of record as a whole supports the conclusion that 
there is no etiological relationship between the origin 
and/or severity of either one of these conditions and 
service.  In the absence of any evidence tending to show 
continuity of symptomatology or a competent medical opinion 
as to a nexus between the claimed conditions and service, the 
Board finds that the preponderance of the evidence is against 
the appellant's claims of service connection for the 
residuals of a head injury and partial paralysis of the left 
side.  As such, the evidence is insufficient to support a 
grant of service connection for either one of these 
disorders.

III.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in December 1992, 
April 1997, February 2001, September 2001, and April 2004, as 
well as the discussion in the Statement of the Case (SOC), 
the Supplemental Statements of the Case (SSOCs).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty to assist was in obtaining 
evidence for his claims.  The appellant was notified of the 
information necessary to substantiate his claims.  He was 
also told that he needed to ensure that all pertinent 
evidence was submitted.  The RO also sent the appellant a 
Supplemental Statement of the Case (SSOC) in June 2002, in 
which he was provided with the text of 38 C.F.R. § 3.159.  
Therefore, VA has no outstanding duty to inform.  

The Board notes that the appellant was not provided VCAA 
notice prior to the issuance of the December 1992 rating 
decision.  Although the required notice was not provided 
until after the RO adjudicated the appellant's service 
connection claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or the appellant's response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  In fact, the Court in 
Pelegrini determined that there was no error in providing 
notice after the rating decision when the decision itself 
preceded enactment of the VCAA.  Id.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA outpatient medical 
records were obtained and associated with the claims file.  
The appellant submitted private medical statement and a 
statement from his brother.  The appellant was afforded 
several VA medical examinations, as well as a personal 
hearing.  The appellant did not provide any information to VA 
concerning treatment records that he wanted the RO to obtain 
for him that were not obtained other than from the records 
from 1949 at the El Paso VA Medical Center.  However, a June 
1999 report from that facility indicates that a search for 
these records was made and that no such records were found.  
The appellant has not reported that any other pertinent 
evidence might be available; in fact, he has repeatedly 
stated that he was never treated after service for any of the 
claimed denied conditions.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Therefore, the Board finds that VA has 
completed its duties under the VCAA and all applicable law, 
regulations and VA procedural guidance.  38 U.S.C.A. §§ 5100, 
5103, 5103A, 5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for residuals of a head injury, headaches, 
or partial paralysis of the left side is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


